BEER, Judge,
concurring.
I respectfully concur in the result reached by Judge Lemmon’s majority opinion.
However, I do not agree with that portion of the majority opinion which states:
“Despite the lack of medical testimony that the pain was substantial or disabling, we accept the factual finding that plaintiff did endure substantial pain in continuing employment, and we proceed to consider the legal issue of whether the overall evidence supports a finding of total disability.”
In my view, the record does not support a factual finding that plaintiff endured “substantial pain.”